Title: General Orders, 11 November 1780
From: Washington, George
To: 


                        
                            Head Quarters Totowa Saturday November 11th 1780
                            Parole Bennington
                            Countersigns Bath Boon
                        
                        Watchword Be ready
                        For the Day Tomorrow
                        Brigadier General Glover
                        Colonel Greaton
                        Lieutenant Colonel Basset
                        Major Wallbridge
                        Brigade Major Ashley
                        Captain Converse is to do the duty of Brigade Major and Inspector to the 2nd Connecticut brigade in the
                            absence of Major Woodbridge.
                        Lieutenant Henry Cunningham is appointed the Quarter-Master to the 2nd Regiment of Artillery from the 21st of
                            June last.
                        Regimental Returns to be made immediately of the Invalids in Camp; These Returns to comprehend the weak and
                            sickly men and such as are unfit for the duties of the Field for want of clothing; the Sergeants and Drums and Fifes are
                            to be included but placed in seperate columns and the old Soldiers and Soldiers for the war are to be in columns distinct
                            from the Levies but the whole to make one agregate in the column of Total. The commanding officers of regiments will be
                            responsible that there are no impositions and that the returns are accurate - The same Returns from the Light
                            Infantry—These to be digested into brigade Returns and the whole transmitted to the Orderly Office.
                        At the General Court martial whereof Colonel Bailey is president Captain Barnard of the 3d Connecticut
                            regiment was tried for "Having knowingly made a false muster of Grove Barnard a soldier of his Company." 
                        The Court are of opinion that the charge against Captain Barnard is not supported.
                        The Commander in Chief is under the necessity of disapproving the Sentence, as it appears to him
                            incontestibly proved (if any credit is to be given to Muster-Rolls invariably attested for near three years and other
                            evidence) that Grove Barnard was inlisted for the War; Had he been inlisted by another officer it is possible that Captain
                            Barnard might have been deceived by a false return but when it is considered that the soldier in question was his son and
                            inlisted or entered by himself the General cannot conceive it possible that he could have made a mistake and continued in
                            his error so long. If Grove Barnard is not dismissed from the Service he is to be detained untill further enquiry can be
                            made.
                        At a Brigade General court martial the 18th ultimo Lieutenant Colonel Commandant Butler president—Anthony
                            Spinhouse Soldier in the 7th Pennsylvania regiment taken in the Act of Desertion to the Enemy was tried found Guilty and
                            Sentenced agreeable to the 6th Section Article 1st of the Articles of war (more than two thirds of the Court agreeing
                            thereto) to Suffer Death.
                        The Commander in Chief confirms the Sentence.
                        A Fatigue Party to parade tomorrow at Guard mounting with their Arms Packs and three days Provisions to
                            repair the roads.
                    